      Case 2:16-cv-00694-JAM-AC Document 58 Filed 05/27/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   VINCENT ANTHONY CALLENDER,                         No. 2:16-cv-0694 JAM AC P
12                      Plaintiff,
13          v.                                          ORDER
14   J. RAMM, et al.,
15                      Defendants.
16

17          Plaintiff, a state prisoner proceeding pro se, has filed this civil rights action seeking relief

18   under 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge pursuant to

19   28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On March 3, 2020, the magistrate judge issued findings and recommendations herein

21   which were served on all parties and which contained notice to all parties that any objections to

22   the findings and recommendations were to be filed within fourteen days. ECF No. 53. Plaintiff

23   has filed objections to the findings and recommendations. ECF No. 56.

24          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C) and Local Rule 304, this

25   court has conducted a de novo review of this case. Having carefully reviewed the entire file, the

26   court finds the findings and recommendations to be supported by the record and by proper

27   analysis.

28   ////
                                                       1
     Case 2:16-cv-00694-JAM-AC Document 58 Filed 05/27/20 Page 2 of 2

 1         Accordingly, IT IS HEREBY ORDERED that:

 2         1. The findings and recommendations issued March 3, 2020 (ECF No. 53), are

 3   ADOPTED in full, and

 4         2. Defendants’ motion for summary judgment (ECF No. 42) is GRANTED.

 5
     DATED: May 26, 2020
 6
                                              /s/ John A. Mendez____________            _____
 7

 8                                            UNITED STATES DISTRICT COURT JUDGE

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                 2
